Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 1 of 6
Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 2 of 6
Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 3 of 6
Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 4 of 6
Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 5 of 6
Case 18-32826   Doc 20   Filed 01/04/19 Entered 01/04/19 10:42:26   Desc Main
                           Document     Page 6 of 6
